Case 1:18-cv-01040-SAG Document 36 Filed 09/16/19 Page 1 of 2
Case 1:18-cv-01040-RDB Document 35 Filed 09/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FoR THE DISTRICT OF MARYLAND
(BALTIMORE DIVISION)

PEERLESS INSURANCE COMPANY,
PLAINTIFF, |
Vv. CASE NO. 1:18-CV-1040-RDB

WEO CarPENTRY,
DEFENDANT.

/

 

PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER
Plaintiff, Peerless Insurance Company (“Peerless”) and Defendant, WEO Carpentry
(“WEO”) submit their joint proposed Discovery Plan and Scheduling order, pursuant to Fed. R.
Civ. P. 26(f) and Local Rule 103.:
PROPOSED SCHEDULE

1, Discovery of all factual matters shall be completed by 180 days from the entry of the
scheduling order. Parties shall submit a joint status report regarding the status of discovery and
their positions as necessity of dispositive motions practice at the completion of this period.

2. Plaintiff expert disclosures pursuant to Fed. R. Civ. P. (26)(a)(2) shall be made within 60
days after the entry of the scheduling order.

3. Defendant expert disclosures pursuant to Fed. R. Civ. P. (26){a)(2) shall be made within
90 days after the entry of the scheduling order.

4, Plaintiff rebuttal expert disclosures shall be made 7 days after the Defendant’s expert
disclosure.

5. Dispositive motions shall be filed and served on or before 150 days after the entry of the

scheduling order.

 

a _— ~
l

Request GRANTED this 13th day of September, 2019. |

ae

Richard D. Bennett
U.S. District Judge
Case 1:18-cv-01040-SAG Document 36 Filed 09/16/19 Page 2 of 2
Case 1:18-cv-01040-RDB Document 35 - Filed 09/13/19 Page 2 of 2

6. The Joint Pre-Trial Order, as per Local Rule 106, shall be filed on or before 180 days after
the entry of the scheduling order. In the event that dispositive motions are filed, the date for filing
the Joint Pre-Trial Order shall be suspended until 30 days after the decision on the dispositive
motions or further Order of the Court. |

INITIAL DISCLOSURE AND DISCOVERY

7. The parties do not require any changes to made in the timing, form or requirement for
disclosures under Fed. R. Civ. P. Rule (26)(a)

8. The parties anticipate conducting written discovery and depositions on all issues identified
in the pleadings. Discovery will be limited to those issues identified in the pleadings.

9. There are currently no issues which parties are aware of regarding discovery of
electronically stored information or claims of privilege/protection of trial preparation materials.

10. There are no changes in the limitations on discovery imposed by the Federal Rules of Civil

Procedure or Local rules, and no additional orders regarding discovery need by issued by this Court

at this time.
Dated 13 September 2019.
Respectfully submitted,
/s/Francis J]. Gorman /s/ Mary O. Morris
Francis J. Gorman (Bar No. 00690) Mary O. Morris
William H. Hyle, Ii (Bar No. 19936) Maryland Bar No. 26617
Taylor Beckham (Bar No. 19887} Morris & Morris, P.A.
GORMAN & WILLIAMS Attorneys for Peerless Insurance Company
36 South Charles Street, Suite 900 777 South Flagler Drive, Suite 800- West
Baltimore, Maryland 21201 Tower
Telephone: (410) 528-0600 West Palm Beach, Florida 33401
Facsimile: (410) 528-0602 Telephone Number 561.903.0562

Email: figorman@gw-law.com Facsimile Number 561.828.9351
E-mail address mary@morris.law
